OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22858 WST Investment Trust (Exact name of registrant as specified in charter) 150 W. Main Street, Suite 1700 Norfolk, Virginia 23510-1666 (Address of principal executive offices) (Zip code) Patricia M. Plavko Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(866) 515-4626 Date of fiscal year end:August 31 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)WST Investment Trust By (Signature and Title)* /s/ Wayne F. Wilbanks Wayne F. Wilbanks, President Date July 27, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A WST Asset Manager - U.S. Equity Fund PROXY VOTING RECORD July 1, 2014 - June 30, 2015 Meeting Meeting Ballot Vote For/Against Issuer Name Ticker CUSIP Date Type Issue Proposal Proponent Cast Management PIMCO FUNDS BOND 72201R775 4/20/2015 SPECIAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR WST Asset Manager - U.S.Bond Fund PROXY VOTING RECORD July 1, 2014 - June 30, 2015 The Fund held no securities entitled to vote at a meeting of shareholders during the period from its inception date (September 30, 2014) through June 30, 2015.
